SENTENCIA.
En la Ciudad de Puerto Rico, á treinta de Marzo de mil novecientos, en el incidente seguido ante el extinguido Juzgado de 1? Instancia de Utuado y la Sección 1? de la suprimida Corte de Justicia, por la sociedad mercantil Sres. Lecaroz y C?, establecida en Lares, y Don Andrés Avelino Delgado y Perdomo, agricultor, vecino de Utuado, sobre que se declare no debe dicha sociedad estar al convenio de quita y espera entre el Delgado y sus acreedores, cuyo .incidente pende ante Nos á virtud de recurso de casación por infracción de ley que ha interpuesto el expresado Delgado, y en su *162representación y defensa el Ledo. Don Hilario Cue vi lias y Hernández; estando representada y dirigida la sociedad Lecaroz y O? por el Letrado Don Rafael López Landrón.— Resultando que en diligencias de embargo preventivo y preparatorias de la vía ejecutiva seguidas en el extinguido Juzgado de R Instancia de Utuado, por gestión de la sociedad mercantil Lecaroz y Cb contra Don Andrés A. Delgado por la cantidad de catorce mil setecientos noventa y un pesos sesenta y nueve centavos moneda provincial, importe de la deuda principal, procedente de cuenta corriente reconocida, y por dos mil pesos más que se calcularon para intereses y costas, se embargaron varias fincas al expresado Delgado, anotándose preventivamente dicho embargo en el Registro de la Propiedad de Arecibo en siete de Enero del año anterior, é iniciado el correspondiente juicio ejecutivo, se despachó el mandamiento de ejecución el veinte y ocho de Febrero siguiente; realizándose el embargo definitivo el día primero sobre los mismos bienes que preventivamente fueron embargados. — Resultando: Que en dicho Juzgado se incoaron autos de quita y espera á virtud de escrito de Don Andrés A. Delgado presentado el diez de Febrero del año próximo pasado, en que solicitó que se convocase á Junta á sus acreedores para que discutiesen proposiciones de espera, como así se acordó, haciéndose las oportunas citaciones, entre ellas, á la sociedad Sres. Lecaroz y Cb que figuraba en la relación con un crédito de diez y seis mil pesos en cuenta corriente por liquidar, teniendo lugar el veinte y ocho de Febrero la expresada Junta, en la cual se aprobó la proposición presentada por el deudor consis-' tente en pagar “en diez años por décimas partes en cada mes de Enero del año mil novecientos en adelante, sin intereses de ningún género,” sin que asistiesen á dicha Junta los Sres. Lecaroz y Cb — Resultando : Que éstos después de celebrada aquélla, presentaron escrito exponiendo que tenían su crédito preventivamente anotado en el Registro de la Propiedad y hacían uso del derecho que les otorga el artículo 1,917 del *163Código Civil, absteniéndose, como se abstuvieron, de concurrir á la Junta por estar comprendido su crédito en el número 4? del artículo 1,923, solicitando del Juzgado por último “que les reconociese como acreedores que teniendo el derecho de abstención y habiéndolo usado debidamente, les corresponde el beneficio de excepción que señala el primero de los artículos citados, y por consiguiente que no están obligados á estar y pasar por los acuerdos de la Junta de acreedores, que no son obligatorios para ellos, por su carácter de acreedores privilegiados;” á cuyo escrito recayó providencia, reservando proveerlo cuando transcurriese el término que señala el artículo 1,149 de la Ley de Enjuiciamiento Civil. — Resultando : Que transcurrido el término sin formularse impugnación al convenio, dictó el referido Juzgado auto en veinte y tres de Marzo del año anterior. por el cual “mandó llevar aquél á efecto declarando que deben estar y pasar por él los acreedores no excluidos, y así mismo que tal declaratoria no obliga á los Sres. Lecaroz y Ca en cuanto al convenio, porque éstos pertenecen á los excluidos en razón de tener crédito privilegiado por la' anotación, que oportuna y anticipadamente obtuvieran del mismo en el Registro de la Propiedad, y la abstención de concurrir y votar en la Junta celebrada.” — Resultando: Que de dicho auto pidió reposición y subsidiariamente estableció apelación Don Andrés A. Delgado, cuyo primer recurso se sustanció y el Juzgado en auto de trece de Abril del año próximo pasado declaró no haber lugar á la reposición interesada con las costas; admitiéndose la apelación libremente y en ambos efectos, cuyo recurso se tramitó ante la Sección Ia de la suprimida Corte de Justicia que pronunció á su vez auto en vista de primero de Julio último confirmando el del Juzgado de veinte y tres de Marzo del año próximo pasado, con imposición de las costas al apelante. — Resultando: Que Don Andrés A- Delgado y Perdomo ha interpuesto recurso de casación como comprendido en el. número 1? del artículo 1,690 de la Ley de En*164juiciamiento Civil, y citando como infringidos. — 1P Los artículos 1,917, 1,923 párrafos 3? y 4° de este último, Código Civil. — 2? Los artículos 593 y 1,148, Enjuiciamiento Civil. — 3? Los artículos 1,137, 1,138 en sus tres apartados y 1,147 en todos sus apartados. — Doctrina legal infringida:— 1? No se comprenden en la categoría de las hipotecas las anotaciones preventivas. — 2? Los Jueces y Tribunales no pueden negarse, de oficio, á la sustanciación y decisión de las cuestiones propuestas por las partes litigantes, sino en los casos expresamente dispuestos por la Ley; cuyo recurso fué impugnado en el acto de la vista por la representación y defensa de la sociedad Lecaroz y Ca — Visto: Siendo Ponente el Juez Asociado Don José Ma Figueras Chiqués.— Considerando: Que no basta citar en globo las leyes y doctrinas legales infringidas, cual se hace en los motivos del recurso, sino que es preciso expresar el concepto en que lo hayan sido, porque así lo dispone el artículo 1,718 de la Ley de Enjuiciamiento Civil, para que se conozca con toda claridad el problema que se plantea y pueda recaer resolución adecuada. — Fallamos : Que no ha lugar á resolver el recurso de casación interpuesto por Don Andrés Ave-lino Delgado y Perdomo, á quien se condena en las costas. Comuniqúese al Tribunal de Distrito de San Juan, con certificación de esta sentencia y con devolución de los autos que se han remitido, á los efectos que sean procedentes. — Así por esta nuestra sentencia, que se publicará en la Gaceta, lo pronunciamos, mandamos y firmamos.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado del Tribunal Supremo Don José Ma Figueras y Chiqués, Ponente en este recurso, celebrando audiencia pública dicho Tribunal en el día de hoy, de que como Secretario certifico, en Puerto Rico á treinta de Marzo de mil novecientos. — E. de J. López Gaztambide.
José S. Quiñones. — José Ma Figueras. — Juan Morera Martínez. — Juan Hernández López. — Manuel F. Rossy.